Title: To James Madison from Elbridge Gerry, 16 April 1812
From: Gerry, Elbridge
To: Madison, James


confidentialDear SirCambridge 16th April 1812
The injuries which have resulted to me, by filling the office of Chief Magistrate of this Commonwealth; in consequence of the great expence thereof, of the smallness of the salary, & of the neglect of my private concerns—The state of the banks, in which is locked up, a great part of the circulating medium of the country—And other concurrent, unfortunate public & private events, have rendered it impossible for me to dispose of real property on any terms, & inferred an indispensable necessity to seek the means of maintenance by some reputable employment. I have passed thus far thro life, & wished to have closed it, without a suggestion of this kind for the purpose of obtaining office; but my anxious friends have urged the measure, as one that is generally adopted & indispensable, to enable Government to judge of the expediency of a nomination & whether it would be acceptable.
Thus circumstanced, I will frankly declare to you, Sir, that if any office of the kind mentioned should be offered, it will at this time be of great service to me; as well by furnishing me, with a pecuniary supply, requisite for the subsistence & education of a large & lovely circle of eight fine children, as by lessening the triumph of numerous & implacable enemies, who omit no opportunity to injure me. My Friends have mentioned the office of Collector for the Port of Boston, which they suppose vacant by the appointment of General Dearborn to & his acceptance of an high military command in the Army. I have the honor, Dear Sir, to remain with the highest Esteem & respect your Excellency’s obedt Sert
E. Gerry
